Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 25, 2019

The Court of Appeals hereby passes the following order:

A19A2194. TRACI GEORGE v. JANET MORRIS.

      On December 28, 2018, the trial court entered an order granting Janet Morris’s
request for grandparent visitation. On January 29, 2019, Traci George, the children’s
mother, appealed. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). Because George filed her notice of appeal
32 days after entry of the trial court’s order, her appeal is untimely, and it is hereby
DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                           06/25/2019
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                          , Clerk.